 Case 5:21-cv-00690-EEF-MLH Document 13 Filed 05/24/21 Page 1 of 1 PageID #: 170

                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF LOUISIANA
                                SHREVEPORT DIVISION


TAMERA JONES ET AL                                    CASE NO. 5:21-CV-00690

VERSUS                                                JUDGE ELIZABETH E. FOOTE

AMERICAN ALTERNATIVE INSURANCE                        MAGISTRATE JUDGE HORNSBY
CORP ET AL


                                    NOTICE OF MOTION SETTING

        Please take notice that the Partial Motion to Dismiss for Failure to State a Claim (Document No. 11)
filed by D'Marea J Johnson, James M LeClare, Treona A McCarter, Ben Raymond, Brian M Ross, City of
Shreveport on May 21, 2021 has been referred to the Honorable Elizabeth Erny Foote.

                                                 Deadlines

        Responses to said motion are due within twenty-one (21) days after service of the motion in
accordance with LR 7.5. Opposition to the motion must be filed timely or the motion will be considered
unopposed. A reply to the response may be filed within seven (7) days after the filing of the response,
except as otherwise provided within this Court's standing pretrial order. Leave of court will be required to
file any additional briefs. At the close of the briefing time, the record will be submitted to the Court for
consideration. Responses not timely filed will not be considered.

                                            No Oral Argument

         It is generally the policy of this Court to decide motions on the basis of the record without oral
argument. Should the Court feel oral argument is necessary, all parties will be notified. Any party may
request oral argument by motion. The motion should specify the need for argument. The Court will notify
all parties of its decision to grant or deny oral argument. Briefs filed in support or opposition of any
pending motion should fully address all pertinent issues.

                                        Courtesy Copies Required

       At the time of filing, an electronic copy of the motions and briefs including attachments shall be e-
mailed in Word format to:

                          foote_motions@lawd.uscourts.gov



DATE OF NOTICE: May 24, 2021

                                            TONY R. MOORE
                                            CLERK OF COURT
